Citation Nr: 1616887	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-18 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 14, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970 with service in the Republic of Vietnam earning the Purple Heart Medal, Combat Infantryman Badge and Air Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2012 the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A transcript of that hearing is of record.

This matter was remanded by the Board in April 2012 to obtain additional medical records and to provide the Veteran with VA examinations addressing his disabilities.  The requested development has been completed and thus, this matter is again before the Board for adjudication.  

At his hearing before the Board, the Veteran raised the issue of entitlement to TDIU.  In a May 2013 rating decision, TDIU was granted effective November 14, 2012.  As the issue of entitlement to a TDIU is part and parcel of the Veteran's claim for higher initial ratings and the evidence shows that he last worked on July 12, 2009, the Board finds that the issue of entitlement to a TDIU for the period prior to November 14, 2012 is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.

2.  Throughout the appeal period the Veteran has demonstrated no worse than a Level II hearing loss in his right ear and a Level I hearing loss in his left ear.  

3.  The Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities since July 13, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of no more than 70 percent for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9413 (2015).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for an award of TDIU have been met beginning July 13, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because this matter involves an appeal of the initial disability ratings assigned, the claims are substantiated and no additional notice is required as to the "downstream" issues of entitlement to higher initial ratings.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist in the development of the claim.  Relevant to the duty to assist, the Veteran's service treatment records and post-service medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in connection with his claims in August 2008, September 2008 and November 2012 that evaluated the nature, extent, severity and manifestations of his disabilities by conducting a complete interview, recording his subjective complaints, reviewing the relevant medical records and offering opinions as appropriate.  Thus, the Board finds these examinations, taken together, are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The audiological examinations were conducted by an audiologist and included the pure tone audiometry test and the Maryland CNC test.  Additionally, the November 2012 VA examiner recorded the Veteran's subjective complaints concerning his hearing loss and its effect on his daily life and occupational functioning.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has not alleged that his PTSD or bilateral hearing loss has worsened in severity since the November 2012 VA examinations, nor is there any evidence that these conditions have worsened.  Therefore, the Board finds that the examinations of record are adequate to adjudicate his claims for higher ratings and no further examination is necessary.   Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

As noted above, the Veteran's claim was remanded by the Board in April 2012.  The Board finds substantial compliance with its remand directives because the Veteran's VA medical records were obtained, and he was provided with VA examinations in November 2012 that were adequate for ratings purposes.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating, and also sought to identify any pertinent evidence not currently associated with the claims file.  Additionally, the Veteran volunteered testimony concerning his treatment history and symptoms.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ conducting the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In light of the foregoing, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim, and he will not be prejudiced as a result of the Board proceeding to a decision.

II.  PTSD Rating

The Veteran's service-connected PTSD is currently rated as 50 percent disabling.  He seeks a higher rating, reporting that he has experienced symptoms of chronic suicidality, intrusive thoughts, hypervigilance, exaggerated startle response, impaired impulse control with unprovoked irritability with periods of violence, neglect of personal appearance and hygiene and an inability to establish and maintain effective relationships.  For the reasons set forth below, the Board finds that he is entitled to a schedular rating of no more than 70 percent for his service-connected PTSD throughout the appeal period. 

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.
 
Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 70 rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As an initial matter, the Board observes that throughout the appeal, the Veteran has been diagnosed with PTSD and major depression or a major depressive disorder.  The Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt dictates that such signs and symptoms will be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the September 2008 VA examiner found that the Veteran's depression was related to his untreated PTSD.  Thus, the Board will consider all of his psychiatric symptomatology as part of his service-connected disorder for rating purposes.  See Mittleider, 11 Vet. App. at 182, citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

The record shows that the Veteran's psychiatric symptomatology has been marked by near continuous depression, anxiety, suspiciousness, panic attacks that occur weekly or less often, flat affect, chronic sleep impairment, disturbances of motivation and mood, decreased concentration, difficulty following instructions, memory impairment, difficulty adapting to stressful situations, irritability, outbursts of anger, chronic suicidal thoughts, intrusive thoughts, difficulty establishing social relationships, difficulty adapting to stressful situations, irritability, outbursts of anger, neglect of personal appearance and hygiene, inappropriate behavior (engaging in physical fights at work), social isolation, hypervigilance, engaging in nightly perimeter checks and an inability to establish and maintain effective relationships.  These symptoms are consistent with those listed in the criteria for a 70 percent rating, which include suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstance; and an inability to establish and maintain effective relationships.  

The Veteran's symptoms also cause occupational and social impairment with deficiencies in most areas.  The Veteran reported experiencing almost total social isolation, interacting only with his wife, son and brother.  See September 2008 and November 2012 VA Examination Reports; see also Hearing Tr. at 18.  His chronic nightmares, sleep impairment, decreased concentration, difficulty following instructions, inappropriate behavior, increased tardiness, memory loss and poor social interaction cause impairment in occupational functioning.  His irritability, anger and inappropriate behavior cause impairment of his thinking and judgment, resulting in episodes of physical violence.  The Veteran reported getting into a physical fight with a co-worker who startled him.  See September 2008 and November 2012 VA Examination Reports; see also Hearing Tr. at 13.  He also reported getting into a physical altercation with his son.  See November 2012 VA Examination Report.  He exhibits impairment in his mood as shown by his neglect of personal appearance and hygiene, reporting that his wife must often remind him to bathe, shave and change clothes.  See September 2008 VA Examination Report; see also Hearing Tr. at 15.  Other symptoms showing impairment of thinking or mood include his exhibiting a flat affect and poor eye contact during the September 2008 VA examination, with lethargic or fatigued psychomotor activity and an apathetic or indifferent attitude.  The examiner also noted the Veteran's chronic suicidality.  See September 2008 VA Examination Report.  Additionally, the Veteran described how he would often become extremely angry about inconsequential things, but not caring about more important matters.  Thus, as the Veteran's symptomatology and functional impairment more nearly approximates occupational and social impairment with deficiencies in most areas, the Board finds that the evidence of record supports a 70 percent rating for the Veteran's PTSD with depression throughout the appeal period.  

The Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD with depression because the preponderance of the evidence is against a finding that the Veteran has exhibited a total occupational and social impairment at any point during the appeal period.  As noted above, the Veteran has enjoyed fair relationships with his wife, son and brother throughout the appeal period, even though he reported having no friends.  At all VA examinations he was alert, oriented to time and place, and exhibited normal speech.  Even though he was noted to have difficulty caring for his appearance, at all VA examinations he was found to have an adequate appearance and to be appropriately dressed.  He did not report any persistent delusions or hallucinations, and the examiners and health care providers noted no gross impairment in thought processes, communication, or behavior.  He reported suicidal thoughts throughout the appeal period, but has not made any suicide attempts and has not been found to be a danger to himself.  While he has exhibited persistent anger and irritability, he has not been found to be a danger to others.  In sum, the evidence does not support a finding that the Veteran has exhibited a total occupational and social impairment as a result of the type of symptoms listed in the general rating schedule or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent rating under the general rating schedule for psychiatric disorders.   

III.  Compensable Rating for Bilateral Hearing Loss

The Veteran seeks a compensable rating for his bilateral hearing loss, arguing that his disability is more severe than currently evaluated.  Despite his contentions, the evidence of record shows that the Veteran is not entitled to a compensable rating for his bilateral hearing loss.

In rating hearing loss, the rating schedule requires a mechanical application of the Rating Schedule, using numeric designations based upon the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.85; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  By applying the tables in the Rating Schedule to a veteran's test results, a Roman numeral designation is assigned, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI and Table VIA.  These Roman numeral designations are then used to determine the percentage evaluation for hearing impairment by applying Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  

The current rating criteria includes alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.86.  The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86 in either ear.  As such, the Veteran's bilateral hearing loss will be rated using the criteria set forth in 38 C.F.R. § 4.85.

The evidence of record demonstrates that the Veteran is not entitled to a compensable rating for bilateral hearing loss at any point during the appeal period.  
During his August 2008 VA audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
45
LEFT
30
30
30
55
60

The average pure tone threshold from 1000 to 4000 Hertz was 39 decibels in the right ear and 44 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

In November 2012, the Veteran received another audiological examination by the VA medical center in connection with his treatment for hearing loss.  At this VA examination, he exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
40
45
LEFT
30
30
40
40
55

The average pure tone threshold from 1000 to 4000 Hertz was 40 decibels in the right ear and 41 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The Veteran's diagnosis of bilateral sensorineural hearing loss was confirmed.  

During the August 2008 and November 2012 VA examinations and at his January 2012 hearing before the Board, the Veteran reported that he had difficulty understanding people during conversations, particularly when in crowds, had difficulty talking to people on the telephone, often watched a person's lips during conversation, and turned up the volume when watching television or listening to the radio.  In light of these reports and the objective findings, the November 2012 VA examiner opined that the Veteran's hearing loss affected his daily activities in that he would not watch television because his wife complains that the volume is too loud.  The examiner also opined that the Veteran's hearing loss would give him difficulty at work if his job required communication in a noisy environment or involved telephone or radio communication (such as while driving a truck).     

In mechanically applying the Rating Schedule tables to the audiometric test results set forth above, the Veteran's level of hearing impairment produces a noncompensable rating.  The audiometric thresholds do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Additionally, none of the examiners certified that the use of the speech discrimination test is not appropriate for the Veteran.  Therefore, the Veteran's audio threshold and speech recognition scores will be applied to Table VI and not Table VIA.  See 38 C.F.R. § 4.85(c).  Applying the values of the August 2008 and November 2012 audiological examinations to the rating criteria results in a numeric designation no greater than Level II in the right ear and no greater than Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of these levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  The Board notes that the Veteran underwent hearing testing in January 2008, the results of which are in the record; however, there are no speech discrimination scores provided in connection with this test.  38 C.F.R. § 4.85 states that an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  As the January 2008 hearing test results do not include results of a Maryland CNC controlled speech discrimination test, the Board finds that it is not valid for rating purposes.  

The Veteran contends that his bilateral hearing loss is more severe than currently evaluated.  Although the Veteran is competent to report symptoms such as difficulty hearing, he is not competent to report that his hearing acuity is sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise and testing which has not been shown.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, as stated above, the assignment of disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the relevant evidence shows that the criteria for a compensable rating are not met.  

IV.  Extraschedular Consideration

The evidence shows that the Veteran's symptomatology does not warrant referral for an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1)(2015).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a claimant's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the schedular rating criteria reasonably contemplate the Veteran's PTSD with depression and bilateral hearing loss symptoms, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, the Veteran has not argued that the severity and symptomatology of his PTSD and/or bilateral hearing loss are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, the Veteran's service-connected disabilities include PTSD, bilateral hearing loss, right arm impairment, right shoulder disability, a thoracolumbar spine disability and scars of the upper lip and left forearm.  There is currently no evidence before the Board indicating that the combined effects of these conditions result in symptoms that are not contemplated by the rating schedule or his award of TDIU.  Thus, the Board finds that the issue of entitlement to an extraschedular rating based on the combined effects of multiple service-connected conditions is not raised by the record, and as such referral for an extraschedular rating on this basis is not warranted at this time.  

V.  Entitlement to a TDIU Prior to November 2012

The Board also finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation beginning July 13, 2009, the date he stopped working full time due to his service-connected disabilities.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board grants the Veteran a 70 percent initial disability rating for PTSD.  During the appeal period, the Veteran has been service connected for the following disabilities (in addition to his PTSD): degenerative joint disease and chronic tendinosis of the right shoulder with partial supraspinatus tear and bursitis rated as 20 percent disabling; endplate degenerative joint disease of the thoracolumbar spine rated as at least 10 percent disabling; scars of the upper lip and left forearm, rated as noncompensable and bilateral hearing loss rated as noncompensable.  The Veteran's combined rating for his service-connected disabilities has been no less than 80 percent throughout the appeal period.  Therefore, the schedular criteria for an award of TDIU has been met throughout the relevant period because the Veteran had a service-connected disability rated at 40 percent or more and additional service-connected disabilities to bring the combined rating to 70 percent or more.

The evidence of record demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment as of July 13, 2009, the day after he was last employed on a full time basis.  The record shows that since leaving the military, the Veteran has worked a variety of semi-skilled, labor intensive jobs including as a carpenter, building inspector and truck driver.  See August 2008, September 2008, January 2010 and November 2012 VA Examination Reports; see also Hearing Tr. at 23-25.  He dropped out of high school and was trained as a carpenter.  He last worked on July 12, 2009 as an oil tanker truck driver.  He reports that he was terminated from that position because of his inability to operate the tanker truck pump (due to his service-connected right shoulder and back disabilities) and because of a physical altercation he had with one of his co-workers (brought about by his PTSD symptoms of hypervigilance, exaggerated startle response, and increased irritability).  Since that time, the Veteran has attempted to work part time jobs, but has not been gainfully employed.  

The record shows that the Veteran's service-connected right shoulder, lumbar spine bilateral hearing loss and psychiatric disabilities contribute to his inability to obtain or maintain substantially gainful employment.  His right shoulder impairment causes decreased range of motion and strength in his right shoulder and arm, which prevents him from lifting, carrying, reaching or using tools.  These limitations prevent him from working as a carpenter, for which he was trained.  During a January 2010 VA examination, the Veteran reported that his right shoulder and back problems precluded him from using the pump and hose on the tanker truck which he drove.  The November 2012 VA audiological examiner noted that the Veteran's hearing loss disability would hinder his ability to hear conversations or use the telephone or radio in noisy environments, such as while driving a truck.  Moreover, another November 2012 VA examiner concluded that the Veteran's shoulder, back and PTSD symptoms would hinder his ability to perform activities in either an physical or sedentary occupational setting because of his inability to use tools, move his arm, sit for long periods of time or communicate well with others. The September 2008 VA examiner found that his decreased concentration, difficulty following instructions, inappropriate behavior, memory loss and poor social interaction severely impaired his occupational function.  As noted above, he was involved in a physical altercation at work as a result of his PTSD symptoms.  The Veteran also reported being socially isolated and having no relationships outside of his family, demonstrating a difficulty or inability to create or maintain effective work relationships.  Thus, as the evidence of record shows that his service-connected physical and psychological disabilities have caused him to be unable to obtain and maintain substantially gainful employment since July 13, 2009, the Veteran is entitled to a TDIU beginning that date and continuing throughout the appeal period.  



	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the law and regulations governing the payment of VA monetary benefits, an initial rating of 70 percent for PTSD is granted.

An initial compensable rating for bilateral hearing loss is denied.

Subject to the law and regulations governing the payment of VA monetary benefits, a TDIU is granted beginning July 13, 2009.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


